Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered May 14, 1986, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence, when viewed in a light most favorable to the People, was legally sufficient to support the defendant’s conviction (see, People v Lewis, 64 NY2d 1111). Moreover, upon the exercise of our factual review power, we are satisfied that the defendant’s guilt was established beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]). We also conclude that the defendant was not denied a fair trial by the redirect examination of the People’s witness (see, People v Melendez, 55 NY2d 445), or by the court’s refusal to read, verbatim, the applicable sections of the Penal Law, as requested by the defendant’s counsel (see, People v Dory, 59 NY2d 121).
The claimed instances of prosecutorial misconduct are either unpreserved for appellate review (CPL 470.05 [2]) or defense counsel failed to object to the court’s curative instructions with respect thereto, indicating that he was satisfied that any error had been cured (see, People v Irby, 112 AD2d 447).
Finally, we have reviewed the defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Brown, Rubin and Spatt, JJ., concur.